DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 comprises a plurality of options that are linked by means of "or" or "and/or", which results in dependent claims making reference to technical features which are not systematically part of the subject matter of claim 11. This results in the subject matter of the relevant claims, in these cases, being unclear, since the corresponding technical features are then not defined in claim 11. Dependent claims 12-20 are replete with further instances of alternative language (further instances of “or”, “and/or” as well as “may be” and “is or may be”) which renders the claims indefinite for the reasons stated above. Claims 17-18 depend from claim 11, but do not add any additional features. Claims 17 and 18 are no more than a re-writing and broadening of independent claim 11 using broadening terms and phrases such as “or”, “and/or” as well as “may be” and “is or may be” as discussed above. Claims 17 and 18, for this reason, are further unclear and confusing and, therefore, indefinite.
11 recites the limitation "the input side" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 recites “as may first output shaft to the transmission” in lines 2-3. This is unclear and confusing for reasons similar to those stated above (since this limitation is preceded by an instance of “and/or” and followed by another instance of “may be” making it unclear what is covered by the claim). It is not clear if this is a grammatical or typographical error or if the language was intended. In any case, the scope of the claim and, in particular, this limitation, is unclear and, therefore, renders the claim indefinite.
	Claim 20 recites “A method according to claim 11.” However, claim 11 is a drive device for a motor vehicle and makes no mention of a method. Claims 18 and 19 are directed to methods. It is unclear if Applicant intends claim 20 to depend from a method claim or an apparatus claim. Since it cannot be determined which statutory category from which the claim depends, the claim is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by at least one of Bowen (US Pub. No. 2003/085062), Nett (WO 2014/033137) [provided by Applicant], Magna (DE 10  by Applicant], or Hashimoto (US Pub. No. 2011/115318).
Regarding claim 11, Bowen discloses (paragraphs [0023]-[0026] and [0039]-[0047]; figures 1, 2 and 10-11H) a drive device for a motor vehicle, comprising: a first drive unit (12), a second drive unit (68), and a first output shaft (28) which is coupled to a first wheel drive shaft (26) of the motor vehicle, and/or to a second output shaft (38) which is coupled to a second wheel drive shaft (36) of the motor vehicle, wherein the first drive unit (12) and the second drive unit (68) is coupled jointly to the first output shaft (28) and/or the second output shaft (38) (see for example figure 11F), wherein the second drive unit is coupled to the first drive unit, via a separating clutch (56), to a transmission output shaft (54) of a transmission, which is coupled to the first drive unit, to a transmission shaft, which is coupled to the second output shaft and is coupled to the first drive unit, to a differential gear output shaft of a differential gear (24), which on the input side is coupled to the first drive unit, or to an intermediate shaft, which is coupled to the first output shaft, and which is coupled to the transmission shaft by a clutch (66) (in view of figs and description of Bowen as best understood in view of indefiniteness noted above). All claims below and depending from claim 11 are rejected as best understood by Examiner in view of the indefiniteness noted above.
Regarding claim 11, Nett discloses A drive device for a motor vehicle comprising: a first drive unit, a second drive unit, and a first output shaft, which is coupled to a first wheel drive shaft of the motor vehicle, and/or to a second output shaft, which is coupled to a second wheel drive shaft of the motor vehicle, wherein the first drive unit and the second drive unit is coupled jointly to the first output shaft and/or the second output shaft, wherein the second drive unit is coupled to the first drive unit, via a separating clutch, to a transmission output shaft of a transmission, which is coupled to the first drive unit, to a transmission shaft, which is coupled to the second output shaft and is coupled to the first drive unit, to a differential gear output shaft of a differential gear, which on the input side is coupled to the 
Regarding claims 11, 17 and 18, Magna, Renault, and Hashimoto further disclose A drive device for a motor vehicle comprising: a first drive unit, a second drive unit, and a first output shaft, which is coupled to a first wheel drive shaft of the motor vehicle, and/or to a second output shaft, which is coupled to a second wheel drive shaft of the motor vehicle, wherein the first drive unit and the second drive unit is coupled jointly to the first output shaft and/or the second output shaft, wherein the second drive unit is coupled to the first drive unit, via a separating clutch, to a transmission output shaft of a transmission, which is coupled to the first drive unit, to a transmission shaft, which is coupled to the second output shaft and is coupled to the first drive unit, to a differential gear output shaft of a differential gear, which on the input side is coupled to the first drive unit, or to an intermediate shaft, which is coupled to the first output shaft, and which is coupled to the transmission shaft by a clutch (paragraphs [0058]-[0062]; figures 2 and 3) of Magna, since the second drive unit (22) can be coupled to the output shaft (20) of the differential (24) by means of the clutch (K3) (page 3, lines 1-26; figures 1B and 2 of Renault) (paragraphs [0018]-[0026]; figures 1 and 2 of Hashimoto); A Motor vehicle with a drive device, in particular a drive device according to claim 11, wherein the drive device, via a first drive unit, has a second drive unit and a first output shaft coupled to a first wheel drive shaft of the motor vehicle, and/or a second output shaft coupled to a second wheel drive shaft of the motor vehicle, wherein the first drive unit and the second drive unit may be coupled jointly to the first output shaft and/or the second output shaft, wherein the second drive unit may be coupled via a separating clutch to the first drive unit, to a transmission output shaft of a transmission, which is or may be coupled to the first drive unit, to a transmission shaft, which is or may be coupled to the second output shaft and to the first drive 
Regarding claim 12, Bowen discloses wherein the first drive unit (12) may be coupled by the first clutch (66) to the transmission shaft (40), which may be coupled to the second output shaft (38) or coupled to the second output shaft via a second clutch.
Regarding claim 13, Bowen discloses wherein the second drive unit (68) may be coupled via the separating clutch (56) to an input side (182) of the first clutch (66) present on the side of the first drive unit (at least fig 11H).
Regarding claim 14, Nett discloses wherein the differential gear output shaft of the differential gear is coupled to the first output shaft, in particular via a further differential gear (page 15, line 21, to 
Regarding claims 14, 15 and 19, Magna discloses wherein the differential gear output shaft of the differential gear is coupled to the first output shaft, in particular via a further differential gear and wherein a further differential gear output shaft of the differential gear is or may be coupled to the transmission shaft; wherein in a first operating mode, the second drive unit is coupled to the first output shaft and decoupled from the second output shaft, and/or in a second operating mode, the second drive unit is coupled to the first output shaft and the second output shaft (paragraphs [0058]-[0062]; figures 2 and 3) in particular that output shafts are coupled to the two output shafts (32, 34) of the differential (24).
Regarding claim 16, Renault discloses wherein the first drive unit and/or the transmission output shaft of the transmission (2) is coupled to the transmission shaft (6), as may first output shaft (4b) to the transmission shaft via the first clutch (9), and the second drive unit (7) may be coupled to the transmission shaft (6) via the separating clutch (11) and the first clutch (page 3, lines 1-26; figures 1B and 2).
Regarding claim 17, Bowen discloses A Motor vehicle with a drive device, in particular a drive device according to claim 11, wherein the drive device, via a first drive unit, has a second drive unit and a first output shaft coupled to a first wheel drive shaft of the motor vehicle, and/or a second output shaft coupled to a second wheel drive shaft of the motor vehicle, wherein the first drive unit and the second drive unit may be coupled jointly to the first output shaft and/or the second output shaft, wherein the second drive unit may be coupled via a separating clutch to the first drive unit, to a transmission output shaft of a transmission, which is or may be coupled to the first drive unit, to a transmission shaft, which is or may be coupled to the second output shaft and to the first drive unit, or to a differential gear output shaft of a differential gear transmission, which is or may be coupled to the 
	Regarding claim 18, Bowen discloses A method for operating a drive device, in particular a drive device, according to claim 11, wherein the drive device, via a first drive unit, has a second drive unit and a first output shaft, which is or may be coupled to a first wheel drive shaft of the motor vehicle and/or a second output shaft, which is or may be coupled to a second wheel drive shaft of the motor vehicle, wherein the first drive unit and the second drive unit may be coupled jointly to the first output shaft and/or the second output shaft, wherein the second drive unit is connected via a separating clutch to the first drive unit, a transmission output shaft of a transmission, which is coupled to the first drive unit, a transmission shaft, which is or may be coupled to the second output shaft, and is or may be coupled to the first drive unit, a differential gear output shaft of a differential gear which may be coupled or coupled on the input side to the first drive unit or an intermediate shaft, which is coupled to the first output shaft and may be coupled to the transmission shaft via a clutch (see discussion of claim 11 above in view of indefiniteness also noted above).
	Regarding claim 19, Bowen discloses wherein in a first operating mode, the second drive (68) unit is coupled to the first output shaft (28) and decoupled from the second output shaft (38) (see for example figure 11H, the case when the clutch (66) is disengaged), and/or in a second operating mode, the second drive unit is coupled to the first output shaft and the second output shaft (see for example figure 11H, the case when the clutch (66) is engaged).
Regarding claim 17, Nett discloses A Motor vehicle with a drive device, in particular a drive device according to claim 11, wherein the drive device, via a first drive unit, has a second drive unit and a first output shaft coupled to a first wheel drive shaft of the motor vehicle, and/or a second output shaft coupled to a second wheel drive shaft of the motor vehicle, wherein the first drive unit and the 
	Regarding claim 18, Nett discloses A method for operating a drive device, in particular a drive device, according to claim 11, wherein the drive device, via a first drive unit, has a second drive unit and a first output shaft, which is or may be coupled to a first wheel drive shaft of the motor vehicle and/or a second output shaft, which is or may be coupled to a second wheel drive shaft of the motor vehicle, wherein the first drive unit and the second drive unit may be coupled jointly to the first output shaft and/or the second output shaft, wherein the second drive unit is connected via a separating clutch to the first drive unit, a transmission output shaft of a transmission, which is coupled to the first drive unit, a transmission shaft, which is or may be coupled to the second output shaft, and is or may be coupled to the first drive unit, a differential gear output shaft of a differential gear which may be coupled or coupled on the input side to the first drive unit or an intermediate shaft, which is coupled to the first output shaft and may be coupled to the transmission shaft via a clutch (see discussion of claim 11 above in view of indefiniteness also noted above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.
Regarding claim 20, Hashimoto (paragraphs [0018]-[0026]; figures 1 and 2) discloses that the second drive unit is decoupled at high speeds, in order to avoid excessive rotational speeds of the electric machine (see in particular paragraph [0026]). Hashimoto does not specifically disclose wherein, when a limit speed is exceeded by the rotational speed of the second drive unit, switching is done to a third operating mode, whereby the separating clutch is opened in order to decouple the second drive unit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the decoupling technique of Hashimoto to provide wherein, when a limit speed is exceeded by the rotational speed of the second drive unit, switching is done to a third operating mode, whereby the separating clutch is opened in order to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose vehicle drive devices that teach aspects of the claimed invention and, therefore, may be of interest to Applicant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB B. MEYER

Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618